Citation Nr: 9901665	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant timely appealed the June 3, 1992 rating 
decision, which denied an evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to 
September 1967 and from December 1967 to August 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1993 letter of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) notifying the appellant that he had 
not timely filed a substantive appeal of the ROs June 1992 
rating decision.  In July 1997, the Board determined that in 
June 1993, prior to the expiration of the time limit for 
filing the substantive appeal, the appellant had timely 
submitted an extension of time for the filing of the 
substantive appeal.  The Board remanded the claim to the RO 
for the purpose of determining whether the appellant had 
demonstrated good cause for a grant of his extension request.

The Board notes that in a December 1993 rating decision, the 
RO determined that the veteran was entitled to a 100 percent 
disability evaluation for his service-connected PTSD, 
effective from August 13, 1993, thus, rendering the 
underlying issue in this case of his entitlement to an 
increased evaluation for that disorder, moot.  However, the 
veterans representative in written argument to the Board 
dated in June 1998 has requested that the Board grant the 
veteran an earlier effective date for the award of a 100 
percent disability evaluation.  Although the Boards decision 
is relevant to the effective date question raised by the 
representative, this matter, however, has not been developed 
or certified to the Board for consideration and is referred 
to the RO for appropriate action.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant maintains that he timely appealed the ROs June 
1992 rating decision denying him an evaluation in excess of 
50 percent for PTSD.  Allegedly, within approximately one 
week of the ROs denial, the appellant submitted a notice of 
disagreement (NOD).  The appellant further maintains that 
thereafter, the RO waited 10 months, until April 22, 1993, 
before responding by issuing a Statement of the Case (SOC).  
He claims that he submitted a request for a 60-day extension 
to file a substantive appeal on June 11, 1993, through his 
representative, which, if it had been granted, would have 
allowed him to file his appeal as late as August 1993.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has demonstrated 
good cause for a grant of his June 1993 request for an 
extension of the time for the filing of a substantive appeal 
of the June 3, 1992, rating decision which denied an 
evaluation in excess of 50 percent for PTSD.


FINDINGS OF FACT

1.  The RO, in a rating decision dated June 3, 1992, denied 
the appellant an evaluation in excess of 50 percent for PTSD.  
In a letter dated June 9, 1992, the RO informed the appellant 
of its decision and advised him of his appellate rights with 
regard to that decision.

2.  In June 1992, the RO received a statement from the 
appellant indicating that he disagreed with the ROs 
decision.  On April 22, 1993, the RO issued an SOC.

3.  The appellant filed a written request for an extension of 
time for filing a substantive appeal on June 11, 1993, prior 
to the expiration of the time limit for filing a substantive 
appeal.  

4.  The appellant has demonstrated good cause for a grant of 
his request for a 60-day extension for the filing of a 
substantive appeal.

5.  The RO received a VA Form 9 from the appellant on August 
13, 1993, within the extended time period for filing a 
substantive appeal.


CONCLUSION OF LAW

A substantive appeal was timely filed in response to the ROs 
June 3, 1992 denial of an evaluation in excess of 50 percent 
for PTSD.  38 U.S.C.A. § 7105 (West 1998); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a rating decision dated June 3, 1992, denied the 
appellant an evaluation in excess of 50 percent for PTSD.  In 
a letter dated June 9, 1992, the RO informed the appellant of 
its decision and advised him of his appellate rights with 
regard to that decision.  The appellant maintains that he 
timely appealed the ROs decision.  The appellant asserts 
that within approximately one week of the ROs denial, the 
appellant submitted an NOD.  Thereafter, the RO waited 10 
months, until April 22, 1993, before responding by issuing an 
SOC.  The appellant claims that he submitted a request for a 
60-day extension to file a substantive appeal on June 11, 
1993, through his representative, which, if it had been 
granted, would have allowed him to file his appeal as late as 
August 1993.

Appellate review is initiated by an NOD and completed by a 
substantive appeal filed after an SOC has been furnished to 
the appellant.  38 U.S.C.A. § 7105(a) (West 1998); 38 C.F.R. 
§ 20.200 (1998).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The 60-day period may be 
extended for a reasonable period on request for good cause 
shown.  The request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).

In this case, in June 1992, the RO received a statement from 
the appellant indicating that he disagreed with the ROs 
decision.  On April 22, 1993, the RO issued an SOC.  As the 
Board previously found in its July 1997 decision, the 
appellant filed a written request for an extension of time 
for filing a substantive appeal on June 11, 1993, prior to 
the expiration of the time limit for filing a substantive 
appeal.  The question remains whether the appellant has 
demonstrated good cause for a grant of his 60-day extension 
request.

Although the statutory and regulatory provisions governing 
the timeliness of substantive appeals do not define good 
cause, examples of good cause are listed in 38 C.F.R. 
§ 20.1304.  They include: illness of the appellant or the 
representative, which precluded action during the period; 
death of an individual representative; illness or incapacity 
if an individual representative, which renders it impractical 
for an appellant to continue with the representative; and 
withdrawal of an individual representative.  38 C.F.R. 
§ 20.1304(b).  Although these examples are listed to provide 
guidance in determining whether a request for a hearing or a 
change in representation or the submission of additional 
evidence should be accepted, the Board finds them useful in 
this case in determining whether the appellants 60-day 
extension request should be granted based on good cause.  

During a hearing held at the RO in October 1993, the 
appellants representative testified that he filed the 
appellants request for a 60-day extension because he knew 
that he would not be able to complete a substantive appeal 
within two months of the ROs April 1993 issuance of the SOC.  
He indicated that his offices standard practice dictated 
that the appellants case be researched and reviewed by a 
Vietnam Veterans of America lawyer in the District of 
Columbia before a substantive appeal was prepared.  He 
asserted that because the RO took ten months to issue the 
SOC, there was insufficient time remaining to follow that 
practice without an extension.

In July 1997, the Board remanded this claim to the RO for the 
purpose of affording the veteran an opportunity to 
demonstrate good cause for a grant of his extension request.  
In response to the ROs request for additional information, 
the appellants representative submitted VA Forms 21-4138 
(Statement in Support of Claim) and a Declaration indicating 
that he had requested numerous extensions in the past, all of 
which had been granted, that grants of first extensions were 
a matter of general business, that he was overburdened 
with a heavy caseload (200 to 400 active cases) and was the 
sole representative in his office during the time at issue, 
that typically he was unable to work on a case until 60 days 
after an SOC was received, that the SOC in this case was 
issued ten months after the appellant filed an NOD, and that 
he could not plan work for completion if an RO allowed only 
two months to respond to an SOC.  

In a December 1997 letter to his Congressman, the appellant 
argued that it would be unfair to penalize him simply because 
service representatives have an overwhelming case load, 
especially in light of the fact that VA takes four years to 
decide a case based on the same reason.  In June 1998, the 
Senior National Service Officer at Paralyzed Veterans of 
America and the Assistant Director of Veterans Affairs and 
Rehabilitation at The American Legion wrote that they had 
requested numerous extensions over the years, none of which 
had been denied.

Based on the statements submitted following the Boards 
remand, and considering the examples of good cause found in 
the Code of Federal Regulations, the Board finds that the 
veteran has good cause for a grant of his 60-day extension 
request.  Clearly, his representatives extensive workload 
resulted in a need to request an extension for filing the 
appellants appeal.  The representative, who was the sole 
worker in his office, was endeavoring to handle in excess of 
200 active cases when he received the SOC at issue.  The 
Board has also carefully considered the various declarations 
and statements submitted by and on the veterans behalf in 
this case.  Based on a review of the totality of the evidence 
in this case, the Board finds that the veteran has 
demonstrated good cause for the 60-day extension request.  

In light of the above finding, the appellant had until August 
22, 1993, 120 days after the SOC was issued, to file his 
substantive appeal.  A substantive appeal consists of a 
properly completed VA Form 1-9 (Appeal to the Board of 
Veterans Appeals) or correspondence containing the necessary 
information.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal. 38 C.F.R. § 20.202.  In this case, the RO 
received a VA Form 9 from the appellant on August 13, 1993, 
within the time period allowed.  Therefore, the Board finds 
that the veteran timely appealed the June 3, 1992 rating 
decision, which denied an evaluation in excess of 50 percent 
for PTSD.  


ORDER

The appeal is granted.


_______________________
S. L. KENNEDY
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
